DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter in claims 1, 17, 18 and 20 pertains to wherein
the price tag related information further comprises display position information, and
a linear coordinate system is established along a length direction of a placement board
where the commodity Is placed, the display position information comprises a length of the price tag information in the linear coordinate system, and a starting coordinate for
displaying the price tag information in the linear coordinate system; and
determining the price tag related information based on the image of the commodity comprises:
determining the display position information based on a position calculation
formula when an overlapping range between an arrangement range of the commodity
and  an arrangement range of the target display screen is within the arrangement range
of the target display screen, wherein the position calculation formula is:
L=Xm+(X-K)/2,
wherein L is the starting coordinate for displaying the price tag information in the
linear coordinate system, Xm≤L<Xn, Xm is a starting coordinate of the overlapping range
in the linear coordinate system, Xn is an ending coordinate of the overlapping range in
the linear coordinate system, K is the length of the price tag information in the linear
coordinate system, and X is a length of the overlapping range in the linear coordinate
system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663